DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received March 25, 2021:
Claims 16-20, 22-30, and 32 are pending with claims 22-30 withdrawn as being drawn to unelected inventions.
US 2011/0129729 (Kim et al.), previously relied upon as the primary reference, is no longer relied upon.  US 2013/0330622 (Saski et al.), previously relied upon as a secondary reference, is currently relied upon as the primary reference.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/0330622 (Sasaki) in view of US 2011/0244322 (Hong et al.).  (Note: US 013/0330622 is relied upon as the English translation of the WO document, as they both pertain to the same PCT.)
	As to claim 16, Sasaki teaches a coated negative electrode active material for lithium ion batteries, wherein: at least a portion of the surface of a particulate negative active material (negative active material in the form of granular particles; para 0045) for lithium ion batteries is coated with a coating agent (protective coating layer formed of a 1=H, and R2 is a branched alkyl group with 8 carbons.)  At least the active material is doped with at least one of lithium (in the case when lithium metal is used in combination with the carbon material) (a supported embodiment via para 0028-0029) and lithium ions (lithium ions during the charge/discharge process, when the battery is a lithium ion battery; supported by para 0174).  Sasaki teaches of the inclusion of a conductive additive (electroconducting agent), which improves electrical contact of the negative electrode active material segments, improving discharge rate (para 0137).  
	Sasaki does not teach that the conductive additive (electroconducting agent) is present in the coating agent (protective coating layer).

	As to claim 17, Sasaki’s teach the at least one of lithium (in the case when lithium metal is used in combination with the carbon material) (a supported embodiment via para 0028-0029) and lithium ions is doped from at least one of lithium metal or a positive electrode active material (lithium ions during the charge/discharge process, when the battery is a lithium ion battery; supported by para 0174 and para 180-0182 (materials include lithium ions that dope and dedope through charge/discharge)).
	As to claim 18, Sasaki teaches that the negative electrode active material is 0.1-100 µm, with a most preferable range of 1-20 µm (para 0046).  The size is balanced in relation to the other materials (para 0046).The water-soluble polymer (coating) is added in very minor amounts (0.1-10 parts per 100 parts of the negative active material) (para 0122), wherein a uniform thickness coating is formed thereon (para 0096).  Accordingly, Sasaki’s coated particle size would be expected to overlap a volume average particle size of 0.01-100 µm (as claimed) due to the range of sizes of the active material of Sasaki and the amount of coating material present.  (For example, if particles are 1 µm and 0.1 parts of the water-soluble polymer is added per 100 parts of active material, the coating layer thickness would not be over 99 µm thick (i.e. much larger in amount than the active material itself) such that the range of the coated particle fall completely outside of the claimed range.)  Additionally, a change in size/proportion is held to be obvious by the office, as applied to the suitability for a purpose (as the size/portion of the particle of Sasaki is meant to act as a coated active material, a change in size/proportion regarding suitability for active materials would be obvious).  See MPEP 2144.04(IV)(A).
.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Hong et al., as applied to claim 16 above, further in view of US 2005/0241137 (Suzuki et al.). 
	As to claim 19, Sasaki in view of Hong et al. does not teach that the conductivity of the coating agent is 0.001 to 10 mS/cm.
	However, Suzuki et al. teach of a similar active material (graphite recognized as the active material, and having a conductive agent with a binder as a polymeric coating resin and a conductive material) (fig. 1; para 0017, 0047, 0071, 0081-0082).  Furthermore, Suzuki et al. sets forth that conductivity of the of the layer (via amounts of the material added) is a result effective variable.  Specifically, Suzuki et al. teaches of a combination of binder and conductive auxiliary particles to reduce contact resistance (which correlates to an increase in conductivity, as conductivity is the reciprocal of resistivity), wherein amounts regarding the content of binder [27] and conductive auxiliary agent [26] of the active material layer is set forth in order to balance binding ability, conductivity/conductive paths, and resistance (para 0012, 0056, 0060). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the conductivity of the coating agent from 0.001-10 mS/cm, since it has been held that discovering an optimum In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Hong et al., as applied to claim 16 above, further in view of US 2016/0028087 (Sonobe).
	As to claim 20, Sasaki recognizes that the coating is impregnated with the electrolyte (water-soluble polymer absorbs electrolyte and swells; para 0095).  Sasaki does not teach the coating resin has a liquid absorption rate of 10% or more when immersed in an electrolyte solution, and has a tensile strength at break of 10% or more when saturated with the electrolyte solution. 
	However, Sonobe teaches a binder that takes such characteristics into account, in such a manner that they would constitute result effective variables.  Specifically, Sonobe et al. teaches of a particulate portion in the binder of the negative electrode which absorbs electrolyte solution and swells but binds such that the negative electrode active material is not separated from the current collector (abs; para 0053).  Thus, the amount absorption rate and tensile strength at break when saturated with electrolytic solution are result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II).
Response to Arguments
Applicant's arguments filed March 25, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that Kim teaches away from having a glass transition point over 25ºC and thus teaches away from having the claimed glass transition point (80-200 ºC), thus rendering the combination with Sasaki improper.
	In light of the amendment, Kim is no longer applied as a prior art reference.  Sasaki’s teaching regarding the overlapping glass transition temperature (0-100 ºC; para 
	Applicant argues that since Hong’s coating is a different material (non-polymeric), and thus it would not be obvious to include conductive material in a polymeric shell with an expectation of success.  (Note: This argument is applied to Kim, which has been withdrawn as a reference, but it still applicable to Sasaki, as Sasaki has a polymeric shell/coating.)
	Examiner respectfully disagrees.  Using conductive material is recognized by both Sasaki  and Hong et al. (see the rejection to claim 16 for full details).  Placement in shell is recognized by Hong et al., while placement in Sasaki is not specified (shell or just within the negative electrode).  Both references recognize that the conductive material facilitates electric conductivity/contact (see Sasaki para 0137, Hong et al. para 0050-0051).  Accordingly, the combination with Hong et al., which only specifies a placement yield a predictable result, as Sasaki’s negative electrode already embodies the presence of conductive materials for improved electrical conductivity/contact.  Thus, the argument is not persuasive, and the rejection of record is maintained.  
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Suzuki and Sonobe) do not cure the deficiencies of the rejection applied to the independent claim (currently Sasaki and Hong).  Applicant does not argue how the combination is not proper.  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENIA WANG/Primary Examiner, Art Unit 1796